DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 10 and 14-16, in the reply filed on 1 December 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 December 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 March 2022 was considered by the examiner.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2005-021899 (JP ‘899).
In regards to independent claim 10 and dependent claims 14 and 16, JP ‘899 is directed to a metal clad plate having a bonding strength of 10 N/mm or more for each layer characterized in that at least one surface is composed of a metal having a Vickers hardness of 350 or more and aluminum or aluminum alloy. (Claim 1) The aluminum alloy may be pure aluminum. (Lines 275-278) A1100 is specifically taught. (Lines 275-278) The first layer may be SUS410S, SUS301, SPFC, or titanium alloy. (Lines 271-274) JP ‘899 sets forth the A1100 aluminum with stainless steel. (See Tables 1 and 2)
The aluminum and hard layer each have a rolling reduction of 10% or more, joined, rolled, held at a temperature of 300 to 500 C, rolling the obtained clad plate at a rolling reduction of 2.0% or more. (Lines 108-113) 
This appears to be the process utilized to produce the claimed product. 
The instant application sets forth that pure aluminum is wherein the total content of additive metal elements other than aluminum is 1% by mass or less. (¶66 of Specification) An example of pure aluminum that can be used is the 1000 series pure aluminum. (Id.) The thickness of the roll-bonded laminate is not particularly limited. (¶68 of Specification) The roll-bonded laminate composed of a stainless steel layer and a pure aluminum layer are produced by a method including sputter etching , pressure bonding with a reduction ratio of the pure aluminum layer of 10% or higher and the reduction ratio of the roll-bonded laminate of 20% or lower, and performing batch annealing or continuous annealing. (¶78 of Specification) 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed peel strength, elongation, tensile test, and drawing ratio.

As to claim 15, JP ‘899 does not set forth a deviation in the thickness of the stainless steel layer. It would therefore be expected to fall within the claimed range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as obvious over JP 2004-306458 (JP ‘458, machine translation cited herein).
In regards to independent claim 10 and dependent claims 14 and 16, JP ‘458 is directed to a hard/soft laminate formed by laminating a hard layer and a soft layer. (Lines 10-11) Preferably the hard layer is made of a stainless steel layer and the soft layer is made of an aluminum layer. (Lines 27-28) 
The hard layer may be a stainless steel, such as SUS304 or SUS 316. (Lines 40-42)
As the soft layer, aluminum or an aluminum alloy can be used. (Lines 53-54) The aluminum can be from the 1000-series or 3000-series. (Lines 54-55) 
JP ‘458 sets forth that as the soft layer, aluminum or an aluminum alloy can be used. (Lines 53-54) The aluminum can be from the 1000-series or 3000-series. (Lines 54-55) These represent a finite number of identified, predictable solutions. Each of the alloys within these series have known properties. One of ordinary skill in the art would have had a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art at the effective time of filing to have selected a 1000 series aluminum alloy for the soft layer. One of ordinary skill in the art would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, including choosing a known aluminum alloy from the finite list having known properties appropriate for the intended use of the final product. The composition of the 1000 series would fall within the claimed compositional limitations. 
Sputter etching is performed so that the area of each of the surfaces of the hard and soft layers to be bonded are bonded effectively. (Lines 92-93) The roll rate is between 0.01 to 30%. (Line 109) A heat treatment may be provided. (Lines 114-116) 
This appears to be the process utilized to produce the claimed product. 
The instant application sets forth that pure aluminum is wherein the total content of additive metal elements other than aluminum is 1% by mass or less. (¶66 of Specification) An example of pure aluminum that can be used is the 1000 series pure aluminum. (Id.) The thickness of the roll-bonded laminate is not particularly limited. (¶68 of Specification) The roll-bonded laminate composed of a stainless steel layer and a pure aluminum layer are produced by a method including sputter etching , pressure bonding with a reduction ratio of the pure aluminum layer of 10% or higher and the reduction ratio of the roll-bonded laminate of 20% or lower, and performing batch annealing or continuous annealing. (¶78 of Specification) 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed peel strength, elongation, tensile test, and drawing ratio.

As to claim 15, JP ‘458 does not set forth a deviation in the thickness of the stainless steel layer. It would therefore be expected to fall within the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784